DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Amendments to the claims were received on January 22, 2021.  These amendments overcome the previous rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (PG Pub 2008/0184973) in view of Sugiura et al. (PG Pub 2012/0304865) and Mani (PG Pub 2013/0263740).

Regarding claim 1, Yamazaki teaches a canister for treating evaporated fuel (paragraph 11), the canister comprising: 
a tank port that is in communication with an upper air chamber of a fuel tank of an internal combustion engine (figures 1 and 2, element 11; paragraphs 36 and 38); 

an atmospheric air port that is open to atmospheric air (figures 1 and 2, element 13; paragraph 36); and 
an adsorbent material chamber that contains an activated carbon that adsorbs evaporated fuel that flows from the tank port to the atmospheric air port (figure 1, elements 10 and C1-C3 are the chamber and 7 is the activated carbon; paragraphs 35 and 37), 
wherein the adsorbent material chamber includes at least a tank-side adjacent region provided adjacent to the tank port (figure 1, element C1; paragraph 37 and 39) and an atmospheric air-side adjacent region provided adjacent to the atmospheric air port (figure 1, elements C2 and C3; paragraph 37 and 39), 
a heat storage material is provided in the tank-side adjacent region provided adjacent to the tank port (figures 1 and 2, element 6 in C1; paragraph 39), the heat storage material being a material obtained by encapsulating, into capsules (figure 4, element 6; figure 3, element 5; paragraph 16; paragraphs 32-33), a phase change material that absorbs and releases latent heat according to changes in temperature (paragraphs 16-17), and 
the tank-side adjacent region being divided into a plurality of divided regions (figure 1, in element 10, C1, C4, and C5 are the divided regions).

Yamazaki fails to teach the activated carbon contained in the atmospheric air-side adjacent region has a BWC that is less than the BWC of the activated carbon contained in the tank-side adjacent region, and
a phase change temperature of the phase change material contained in the heat storage material provided in a divided region is lower the closer the divided region is to the tank port.

Sugiura ‘865 teaches a canister for treating evaporated fuel (paragraph 42), the canister comprising: 

a purge port that is in communication with an air intake path of the internal combustion engine (paragraphs 42-44; figures 1 and 2, element 4); 
an atmospheric air port that is open to atmospheric air (figures 1 and 2, element 5; paragraphs 42-43); and 
an adsorbent material chamber that contains an activated carbon that adsorbs evaporated fuel that flows from the tank port to the atmospheric air port (figure 1, elements 11, 13, and 17; paragraphs 45-52), 
wherein the adsorbent material chamber includes at least a tank-side adjacent region provided adjacent to the tank port (figure 1, elements 6 and 11) and an atmospheric air-side adjacent region provided adjacent to the atmospheric air port (figure 1 elements 7, 13, and 17), the activated carbon contained in the atmospheric air-side adjacent region has a BWC that is less than the BWC of the activated carbon contained in the tank-side adjacent region (paragraphs 47 and 51), 

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the fuel vapor canister of Sugiura ‘865 with the fuel vapor canister of Yamazaki since using an activated carbon with the specified BWC of Sugiura ‘865 it would be an example of choosing from a finite number of identified predictable solutions, with a reasonable expectation of success.  Yamazaki teaches using activated carbon as an absorbent but does not specify the BWC of the material.  It would be obvious to try the activated carbon used in Sugiura ‘865 in the canister of Yamazaki since Sugiura ‘865 does not imply that the activated carbons materials themselves are novel and not available for use in other fuel vapor canisters.  Since the canisters operate in similar ways to perform similar functions, one of ordinary skill in the art would have a reasonable expectation of success by using activated carbons with the BWC’s specified in Sugiura ‘865 in the canister of Yamazaki.  

Yamazaki in view of Sugiura ‘865 is silent as to the phase change temperature of the phase change material contained in the heat storage material provided in a divided region is lower the closer the divided region is to the tank port.

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to adjust the phase change temperature of the phase change material in the fuel vapor canister of Yamazaki since the related prior art of Mani teaches changing the ratio of phase change material along the flow path in a fuel vapor canister in order to stabilize the absorption of the fuel vapor and so that there is a smaller latent heat capacity closer to one end than the other.  Mani states in paragraph 27, “A mixing ratio between the adsorption material and the heat storage material may change along a direction of flow of gas through the adsorption chamber.” and in paragraph 57 “In this embodiment, the mixing ratio of the adsorption material 74 to the heat storage material 76 contained in the adsorption chamber 67 changes along the direction of flow of the gas through the adsorption chamber 67. For example, the ratio of the heat storage material 76 in the mixture contained in the small-diameter side chamber 72 may he set to be smaller than that of the heat storage material 76 in the mixture contained in the large-diameter side chamber 70. With this setting of the mixing ratio, it is possible to stabilize the adsorption/desorption ability of the adsorption material 74. The mixing ratio between the adsorption material 74 and the heat storage material 76 may be suitably determined.”  This teaching would make it obvious to one of ordinary skill in the art to put as phase change material with a lower phase change temperature closer to the tank port in region C1 of Yamazaki and the phase change temperature with the higher phase change temperature further from the tank port in region C1 of Yamazaki.  

Regarding claim 2, the modified device of Yamazaki teaches the canister according to claim 1, wherein an atmospheric air-side heat storage material is provided in the atmospheric air-side adjacent region (figures 1 and 2, element 6 in C2; paragraph 39), 
the atmospheric air-side heat storage material being a material that contains a phase change material (paragraphs 16 and 17; figure 3, all; figure 4; paragraphs 32-34) that has a phase change temperature that is less than the phase change temperature of the heat storage material provided in at . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (PG Pub 2008/0184973) in view of Sugiura et al. (PG Pub 2012/0304865) and Mani (PG Pub 2013/0263740), as applied to claims 1 and 2 above, and further in view of Hiltzik et al. (PG Pub 2016/0271555).

Regarding claim 3, the modified device of Yamazaki teaches the canister according to claim 1, wherein the activated carbon contained in the atmospheric air-side adjacent region is in the form of pellets (paragraph 35).

Yamazaki fails to teach wherein the activated carbon contained in the atmospheric air-side adjacent region is in the form of hollow pellets that have a cavity inside or honeycomb pellets.

Hiltzik teaches wherein the activated carbon contained in the atmospheric air-side adjacent region is in the form of hollow pellets that have a cavity inside or honeycomb pellets (paragraphs 21 and 126).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the fuel vapor canister of Yamazaki with the shape of activated carbon in the fuel vapor canister of Hiltzik since using an activated carbon with the shapes listed in Hiltzik would be an example of simple substitution of one known element for another to obtain predictable results.  In this case, Yamazaki teaches using pellets of activated carbon and activated carbon in a honeycomb shape (albeit in the second embodiment), so using a different shape for those pellets would be obvious since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed January 22, 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments to the claims. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747